*329ORDER ***
A review of the record, the pending motions, and the briefs submitted in these cross-appeals discloses that the questions raised by the government’s appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (standard for summary affirmance). Accordingly, we deny the government’s motion to remand and summarily affirm the portion of the district court’s judgment appealed in No. 99-56544, such that all actually frontdesked class members are entitled to have adjudicated by the Immigration and Naturalization Service their applications for relief under the Immigration Reform and Control Act of 1986.
Plaintiffs’ motion to remand in No. 99-56950 is granted, and the portion of the judgment dismissing claims of constructively front-desked aliens is vacated. The remand is without limitation with respect to adjudicating the claims of these plaintiffs, but the district court shall proceed to define this portion of the class consistently with Catholic Social Services, Inc. v. INS, 232 F.3d 1139, 1146 (9th Cir.2000) (en banc), and in light of the repeal of section 377 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. The district court shall also entertain the equal protection challenge to section 377 by class members not benefitted by the repeal of this statute. See Catholic Soc. Servs., 232 F.3d at 1152-53.1
All other pending motions and requests are denied as moot. The statement on the February 13, 2002, order setting oral argument for April 3, 2002, is vacated.
The portion of the judgment appealed in No. 99-56544 is AFFIRMED. The portion of the judgment appealed in No. 99-56950 is VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. At page 20 of the brief submitted March 12, 2002, plaintiffs also refer to "challenging] § 377’s limited repeal on equal protection grounds.” This appears to be a separate argument than the one recognized in Catholic Social Services. Because the remand here is without limitation with respect to constructively front-desked plaintiffs, nothing in this order precludes plaintiffs from raising this separate argument as well as the argument recognized in Catholic Social Services.